Citation Nr: 1644037	
Decision Date: 11/21/16    Archive Date: 12/01/16

DOCKET NO.  13-08 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for coronary artery disease, to include as secondary to herbicide exposure.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel



INTRODUCTION

The Veteran had active service in the Air Force from September 1963 to September 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In March 2013, the Veteran requested a hearing before a Veterans Law Judge.  A review of the file indicates that the Veteran submitted a request to withdraw the hearing on February 16, 2016.  Thus, the hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2015).


FINDINGS OF FACT

1.  The evidence of record establishes that the Veteran was likely exposed to herbicides during his air service.

2.  The Veteran's diagnosed coronary artery disease is presumed to have been caused by his herbicide exposure in service.


CONCLUSION OF LAW

The criteria for service connection for coronary artery disease have been met. 38  U.S.C.A. §§ 1110, 1112, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION
	
In seeking VA disability compensation, a veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if pre-existing such service, was aggravated therein.  38 C.F.R. § 3.303.  Service connection is also warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.

Service connection may be granted on a presumptive basis for certain diseases that are associated with exposure to certain herbicide agents, including coronary artery disease, even though there is no record of such disease during service, if they manifest to a compensable degree any time after service, in a veteran who had active military, naval, or air service for at least 90 days, during the period beginning on January 9, 1962 and ending on May 7, 1975, in the Republic of Vietnam, including the waters offshore, and other locations if the conditions of service involved duty or visitation in Vietnam.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e), 3.313.  This presumption may be rebutted by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. §§ 3.307, 3.309.

Any Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii). "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.313(a); see also Haas v. Peake, 525 F.3d 1168, 1197 (Fed. Cir. 2008) (upholding VA's interpretation of § 3.307(a)(6)(iii) as requiring the service member's presence at some point on the landmass or the inland waters of Vietnam). 

Recent findings indicate that herbicides were also used in Thailand.  In May 2010, VA published a "Compensation & Pension (C&P) Service Bulletin" which establishes "New Procedures for Claims Based on Herbicide Exposure in Thailand and Korea."  In explaining the need for the new procedures, the bulletin noted that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes.

VA determined that a special consideration of herbicide exposure on facts found or direct basis should be extended to those veterans whose duties placed them on or near the perimeters of Thailand military bases.  It was noted that the majority of troops in Thailand during the Vietnam era were stationed at the Royal Thai Air Force Bases of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  It was also noted that if a US Air Force Veteran served on one of these air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by MOS (military occupational specialty), performance evaluations, or other credible evidence, then herbicides exposure should be acknowledged on a facts found or direct basis.  This applies only during the Vietnam Era, from February 28, 1961, to May 7, 1975.  (See May 2010 C&P Service Bulletin; Project CHECO Southeast Asia Report: Base Defense in Thailand; see also VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C).

The Veteran is currently diagnosed with coronary artery disease, which he asserts is due to herbicide exposure during his active service.  Specifically, he maintains that he was exposed to herbicides while stationed in Thailand.  He was stationed at the Korat Royal Thai Air Force base (RTAF) from January 1966 to January 1967.  He further avers that his duties required him to travel to the Republic of Vietnam.

In April 1998, which was well prior to his diagnosis of coronary artery disease, the Veteran reported that he was required to land at Ben Wa Airbase in the Republic of Vietnam.  He also reported that nothing grew around the living areas at Korat RTAF and witnessed the spraying of the area.

In July 2007, also before he filed the present service connection claim, the Veteran reported that he was required to go to Da Nang in the Republic of Vietnam to repair aircraft.

In February 2011, fellow veteran J.C. reported that he served with the Veteran at Korat RTAF.  He reported that he witnessed the spraying of their living area.  In addition, he reported that they went to Da Nang to repair aircraft.

In April 2011 and November 2011, the Veteran reported that his living quarters were 200 to 300 yards away from the runway.  He reported that he could feel the spray when the vegetation was sprayed.  He again reported traveling to Da Nang to repair aircraft.

It is the role of the Board as finder of fact to evaluate the credibility of the evidence and to determine the weight that is to be assigned to it.  The Veteran is certainly competent to identify the fact that he witnessed the spraying of the living area at Korat RTAF, went to Ben Wa Airbase in Vietnam, and went to Da Nang to repair aircraft.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Moreover, the Veteran is found to be highly credible, and his lay statements have been consistent with each other, his service records, and the statements from fellow veteran J.C.  As such, the Board has no reason to doubt the veracity of his statements.

When this is done, the evidence is judged to be sufficient to establish that the Veteran was presumptively exposed to herbicides during his air service.

As noted, when a veteran is diagnosed with coronary artery disease and is presumed to have been exposed to herbicides during service, service connection will be granted unless there is clear evidence to the contrary, which is not present here.

As such, the criteria for service connection for coronary artery disease have been met, and the Veteran's claim is granted.

In light of this result, a detailed discussion of VA's various duties to notify and assist is unnecessary (because any potential failure of VA in fulfilling these duties is harmless error).


ORDER

Service connection for coronary artery disease is granted.


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


